DETAILED ACTION

1.	Claims 1 – 20, which are currently pending, are fully considered below.
	No claims are added or cancelled.
	Claims1, 11, and 17 are amended.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
3.	Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Boles does not disclose the newly added limitation of claim 1 whereby “in response to the storing of the entry in the selected bucket, updating the indication of the number of entries in the selected bucket,” (remarks, page 15 – 16). 
	Examiner disagrees. In paragraphs [0077], [0078], [0079], [0084], and [0085], and Table [0007], Boles discloses that the entities in the bucket are updated using the Fetch procedure. The data is stored, mapped, and updated in memory.
	Accordingly, examiner maintains the previous ground of rejection, and this Office Action is made Final.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by David Boles et al. (U.S. Patent Publication 20190065557).

	With respect to claims 1, 11, and 17, Boles teaches:
	for each key of a plurality of keys, identifying from a set of buckets a first bucket for the key based on a first hash function, identifying from the set of buckets a second bucket for the key based on a second hash function, and storing an entry for the key in a bucket selected from one of the first bucket and the second bucket by inserting the entry in a sequence of entries in a memory block, wherein a position of the entry in the sequence of entries corresponds to the selected bucket (see paragraphs [0004] and [0022], where a f-bit fingerprint of a key is inserted into one of two buckets, where the first bucket is a hash of the key and the second bucket is derived by hashing the fingerprint… an array (e.g., Bloom filter array) of M bits (initialized to an empty value, such as zero) and k different hash functions that each map a set element to one of the M bits, resulting in a k bit representation of the set element in the Bloom filter… to determine the presence of the element (e.g., performing a Bloom filter query or a Bloom query), the same hash functions are applied to determine the corresponding locations in the array for the queried element); and 
	for each bucket in the set of buckets, recording an indication of a number of entries in the bucket (see paragraph [0078], for the number of elements, or entries),
in response to the storing of the entry in the selected bucket, updating the indication of the number of entries in the selected bucket (paragraphs [0077] through [0079] and Table [0007], Boles discloses that the entities in the bucket are updated using the Fetch procedure).
. 
	With respect to claim 2, Boles teaches:
	for key each of the plurality of keys, calculating a fingerprint for the key based on a fingerprint hash function, wherein the entry for the key in the sequence of entries comprises the fingerprint (see paragraph [0004], where a key is calculated based on the hash function);  and 
	storing the sequence of entries at contiguous locations in the memory block (see paragraph [0012], where the entries are stored in memory).	

	With respect to claim 3, Boles teaches:
	wherein for each bucket in the set of buckets, recording the indication of the number of entries in the bucket comprises writing to the memory block one of a set of count values in a fullness counter array, wherein the set of count values in the fullness counter array is ordered according to a sequential order of the set of buckets (see paragraph [0056], for the counts).

	With respect to claim 4, Boles teaches:
	identifying the selected bucket for a test key based on executing the first hash function on the test key (see paragraph [0019], where text key bits can be found);  
	calculating a lower storage array index for the selected bucket by summing consecutive count values from the fullness counter array, wherein each of the consecutive count values has an index in the fullness counter array that is lower than an index in the fullness counter array of a count value corresponding to the selected bucket (see paragraph [0060], where indexes of the array are calculated);  
	calculating an upper storage array index for the selected bucket by adding one less than the count value corresponding to the selected bucket to the lower storage array index of the selected bucket (see paragraph [0060], where indexes of the array are calculated);  
	and comparing an entry corresponding to the test key with one or more of entries each having an index in a storage array equal to or between the lower storage array index and the upper storage array index (see paragraph [0060], where indexes of the array are calculated).

	With respect to claim 5, Boles teaches:
	wherein summing the consecutive count values further comprises: summing a plurality of intermediate values each calculated by: counting a number of asserted bits in nth bit positions of the consecutive count values (see Table 5, where the bits are counted);  and 
	left bit shifting the number of asserted bits by n places, wherein n is an integer from 0 to one less than a maximum bit width of the consecutive count values (see paragraph [0013] for zero bit). 

	With respect to claim 6, Boles teaches:
	in response to determining that the first bucket is full and the second bucket has an empty slot, selecting the second bucket as the selected bucket, and incrementing in a fullness counter array a count value corresponding to the second bucket in response to storing the entry for the key in the second bucket (see paragraph [0013], where the second bit is incremented to);  and 
	in response to determining that both the first bucket and the second bucket are full, selecting the first bucket as the selected bucket after relocating another entry from the first bucket (see paragraph [0013], where it is determined if buckets are full). 

	With respect to claim 7, Boles teaches:
	determining that the first bucket is full when the indicated number of entries for the first bucket reaches a maximum count value (see paragraph [0013], where it is determined if a first bucket is full);  
	in response to determining that the first bucket is full, asserting an overflow bit corresponding to the first bucket in an overflow tracking array (see paragraph [0004], where, if a bucket is full, essentially, an overflow is created);  
	identifying the first bucket as a candidate bucket for a test key based on executing the first hash function on the test key (see paragraph [0013], elements may be tested);  and 
	in response to determining that the overflow bit for the first bucket is asserted, comparing an entry corresponding to the test key with one or more entries in a bucket from the set of buckets other than the first bucket (see paragraph [0004], where, if a bucket is full, essentially, an overflow is created).

	With respect to claim 8, Boles teaches:
	for a first key of the plurality of keys: relocating an entry for the first key from the first bucket to a third bucket by executing an alternate bucket function on a bucket index of the first bucket and on the first key to calculate a bucket index of the third bucket, wherein: the bucket index of the first bucket and the bucket index of the third 
bucket have opposite parity (see paragraph [0060], for index of the array and hash); and 
	one or more entries in the first bucket are stored in the same memory page as one or more entries in the third bucket (see paragraph [0060], for index of the array and hash).

	With respect to claim 9, Boles teaches:
	identifying from the set of buckets a first candidate bucket for a test key based on executing the first hash function on the test key (see paragraph [0019], where text key bits can be found);  
	identifying from the set of buckets a second candidate bucket for a test key based on executing the second hash function on the test key (see paragraph [0019], where text key bits can be found); and 
	in response to determining that a count value for at least one of the first candidate bucket and the second candidate bucket is zero, indicating that a fingerprint for the test key is absent (see paragraph [0013] for zero or empty bit).

 	With respect to claim 10, Boles teaches:
	for each key of the plurality of keys, the entry for the key in the sequence of entries comprises a first portion of the key, and the method further comprises: for each key of the plurality of keys, associating a second portion of the key with a value for the key in an auxiliary hash table (see paragraph [0086], for hash table);  and 
	in response to matching a test key with a matching entry in the sequence of entries, identifying a value corresponding to the matching entry in the auxiliary hash table (see paragraph [0086], for hash table). 

	With respect to claim 12, Boles teaches:
	for each key of the plurality of keys, the hash module is further configured to calculate a fingerprint for the key based on a fingerprint hash function, and the entry for the key in the sequence of entries comprises the fingerprint (see paragraph [0004], where a key is calculated based on the hash function);  and 
	the insertion logic module is further configured to store the sequence of entries at contiguous locations in the memory region (see paragraph [0012], where the entries are stored in memory). 
	With respect to claim 13, Boles teaches:
	a fullness counter array coupled with the counter, wherein the counter is further configured to, for each bucket in the set of buckets, record the indication of the number of entries in the bucket by writing one of a set of count values in the fullness counter array, wherein the set of count values in the fullness counter array is ordered according to a sequential order of the set of buckets (see paragraph [0056], for the counts). 

	With respect to claim 14, Boles teaches:
	the hash module is further configured to identify the selected bucket for a test key based on executing the first hash function on the test key (see paragraph [0019], where text key bits can be found);  and 
	the computing device further comprises: an arithmetic logic unit coupled with the hash module and configured to: calculate a lower storage array index for the selected bucket by summing consecutive count values from the fullness counter array, wherein each of the consecutive count values has an index in the fullness counter array that is 
lower than an index in the fullness counter array of a count value corresponding to the selected bucket, and calculate an upper storage array index for the selected bucket by adding one less than the count value corresponding to the selected bucket to the lower storage array index of the selected bucket, and lookup logic coupled with the arithmetic logic unit and configured to compare an entry corresponding to the test key with one or more of entries each having an index in a storage array equal to or between the lower storage array index and the upper storage array index (see paragraph [0060], where indexes of the array are calculated). 

 	With respect to claim 15, Boles teaches:
	the insertion logic module is further configured to, in response to determining that the first bucket is full and the second bucket has an empty slot, select the second bucket as the selected bucket, and in response to determining that both of the first bucket and the second bucket are full, select the first bucket as the selected bucket after relocating another entry from the first bucket (see paragraph [0013] for zero or empty bit);  and 
	the counter is further configured to, in response to determining that the first bucket is full and the second bucket has the empty slot, increment in a fullness counter array a count value corresponding to the second bucket in response to storing the entry for the key in the second bucket (see Table 5, where the bits are counted). 

	With respect to claim 16, Boles teaches:
	the hash module is further configured to identify from the set of buckets a first candidate bucket for a test key based on executing the first hash function on the test key, and identify from the set of buckets a second candidate bucket for the test key based on executing the second hash function on the test key (see paragraph [0004], where a key is calculated based on the hash function);  and 
	the computing device further comprises lookup logic configured to, in response to determining that a count value for at least one of the first candidate bucket and the second candidate bucket is zero, indicate that a fingerprint for the test key is absent (see paragraph [0013] for zero or empty bit). 

	With respect to claim 18, Boles teaches:
	the set of count values in the counter array is ordered according to a sequential order of the set of buckets (see paragraph [0056], for the counts);  
	and the insertion logic module is further configured to store the sequence of entries at contiguous locations in the storage array (see paragraph [0058], for sequences). 

	With respect to claim 19, Boles teaches:
	the hash module is further configured to identify the selected bucket for a test key based on executing the first hash function on the test key (see paragraph [0019], where text key bits can be found);  and 
	the computing device further comprises: an arithmetic logic unit coupled with the hash module and configured to calculate a lower storage array index for the selected bucket by summing consecutive count values from the counter array, wherein each of the consecutive count values has an index in the counter array that is lower than an index in the counter array of a count value corresponding to the selected bucket, and calculate an upper storage array index for the selected bucket by adding one less than the count value corresponding to the selected bucket to the lower storage array index, and lookup logic coupled with the arithmetic logic unit and configured to compare an entry corresponding to the test key with one or more of entries each having an index in a storage array equal to or between the lower storage array index and the upper storage array index (see paragraph [0060], where indexes of the array are calculated). 

	With respect to claim 20, Boles teaches:
	the insertion logic module is further configured to: in response to determining that the first bucket is full and the second bucket has an empty slot, select the second bucket as the selected bucket, and in response to determining that both of the first bucket and the second bucket are full, select the first bucket as the selected bucket after relocating another entry from the first bucket (see paragraph [0013] for zero or empty bit);  and 
	the counter is further configured to, in response to determining that the first bucket is full and the second bucket has the empty slot, increment in the counter array a count value corresponding to the second bucket in response to storing the entry for the key in the second bucket (see paragraph [0013], where the second bit is incremented to). 


 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 8, 2022